Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 8/2/2022 in which Claims 1-20 are pending.
Response to Arguments
2.	Applicant’s arguments, see pages 7-9, filed 8/2/2022, with respect to the rejection(s) of claim(s) 1 under Huang and Lee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chang.
3.	Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 2, 5, 6, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0115816 to Chang in view of U.S. Patent 5,621,345 to Lee et al (“Lee”).
As to Claim 1, Chang teaches a device comprising: an analog to digital converter (ADC) configured to convert an input signal into a digital signal (An analog signal received from the receiver analog front end 410 can be passed through an optional amplifier 600 and then to an analog-to-digital converter (ADC) 605, see ¶ 0065; Fig. 6); a first multiplier operatively coupled to the ADC, the first multiplier configured to multiply the digital signal with in-phase coefficients, the in-phase coefficients generated to produce a demodulated in-phase signal at a demodulation signal frequency (when the transmitter 100 transmits N frequencies, N of the digital demodulator shown in FIG. 6 are used demodulate each of the frequencies. A signal generator 610 is used to generate digital signals of corresponding frequencies, see ¶ 0064; when the ADC 605 is performing one sampling, the signal generator 610 will send out signals to two mixers 620I [first multiplier] and 620Q once. The mixer 620I receives a cosine signal outputted by the signal generator 610, while the mixer 620Q receives a sine signal outputted by the signal generator 610, see ¶ 0065; the mixers can be implemented by multiplication, see ¶ 0068; Fig. 6); a first adder operatively coupled to the first multiplier, the first adder configured to accumulate the demodulated in-phase signal to output in-phase magnitude values (The mixer signals outputted by the mixers 620I and 620Q are then outputted to addition integrators 630I [first adder] and 630Q, see ¶ 0065; the addition integrators can be implemented by addition, see ¶ 0068; Fig. 6); a second multiplier operatively coupled to the ADC, the second multiplier configured to multiply the digital signal with quadrature coefficients, the quadrature coefficients generated to produce a demodulated quadrature signal at the demodulation signal frequency (when the transmitter 100 transmits N frequencies, N of the digital demodulator shown in FIG. 6 are used demodulate each of the frequencies. A signal generator 610 is used to generate digital signals of corresponding frequencies, see ¶ 0064; when the ADC 605 is performing one sampling, the signal generator 610 will send out signals to two mixers 620I [first multiplier] and 620Q once. The mixer 620I receives a cosine signal outputted by the signal generator 610, while the mixer 620Q receives a sine signal outputted by the signal generator 610, see ¶ 0065; the mixers can be implemented by multiplication, see ¶ 0068; Fig. 6); and a second adder operatively coupled to the second multiplier, the second adder configured to accumulate the demodulated quadrature signal to output quadrature magnitude values (The mixer signals outputted by the mixers 620I and 620Q are then outputted to addition integrators 630I [first adder] and 630Q, see ¶ 0065; the addition integrators can be implemented by addition, see ¶ 0068; Fig. 3).  
Chang does not expressly disclose an analog to digital converter (ADC) configured to convert an input signal into a digital signal by sampling the input signal at a fixed sampling time.
Lee teaches an analog to digital converter (ADC) configured to convert an input signal into a digital signal by sampling the input signal at a fixed sampling time (analog-to-digital converter (ADC) 24 which converts the analog signal to in-phase samples at a sampling rate fs and provides the in-phase samples I... ADC 36 converts the filtered signal to digital quadrature samples at a sampling rate fs and provides the quadrature output samples Q, see Col. 1, lines 41-43, 48-50. Examiner construes that the sampling time would be equivalent to 1/fs).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chang with Lee to teach an analog to digital converter (ADC) configured to convert an input signal into a digital signal by sampling the input signal at a fixed sampling time. The suggestion/motivation would have been in order to receive digital samples from the ADC (see Abstract). 
As to Claim 2, Chang and Lee depending from Claim 1, Lee teaches wherein the in-phase coefficients and the quadrature coefficients are generated in accordance with the demodulation signal frequency and stored in a memory (single set of coefficients, multiple sets of coefficients also can be store...multiple different relationships between fs and fIF [demodulation frequency] so long as the multiple relationships are known ahead of time and therefore the multiple different sets of coefficients could be computed and stored...processor 80 would be used to compute the coefficients and the memory 82 used to store them, see Col. 4, lines 47-64). 
As to Claim 5, Chang and Lee depending from Claim 1, Chang teaches wherein the input signals comprise outputs of a sensor array of a touch sensitive display screen (a touch sensitive device may be able to detect the position of a transmitter transmitting the electrical signal and the status of at least one sensor on the transmitter, see ¶ 0054; The touch processing device 330 is able to know the approach or touch (approach/touch) of any external conductive object on the touch sensitive panel 320 by first providing a driving voltage to the first electrodes 321 and then measuring the signal variations of the second electrodes 322...the touch processing device 330 may also detect the electrical signal emitted by the transmitter 100 in order to detect the relative position of the transmitter 100 with respect to the touch sensitive panel 320, see ¶ 0056).  
As to Claim 6, Chang and Lee depending from Claim 1, Lee teaches 
wherein the fixed sampling time and the demodulation signal frequency are different (bandpass signal of center frequency fIF can be demodulated into baseband by mixing with a complex sinusoidal signal of frequency fIF, see Col. 1, lines 15-17; sigma-delta ADC for which fs = 4 x fIF where fs is the sampling frequency of the sigma-delta ADC, see Col. 2, lines 18-19).  
As to Claim 9, Chang teaches a device comprising: an analog to digital converter (ADC) configured to convert an input signal into a digital signal (An analog signal received from the receiver analog front end 410 can be passed through an optional amplifier 600 and then to an analog-to-digital converter (ADC) 605, see ¶ 0065; Fig. 2); a first multiplier operatively coupled to the ADC, the first multiplier configured to multiply the digital signal with in-phase coefficients, the in-phase coefficients generated to produce a demodulated in-phase signal at a demodulation signal frequency (when the transmitter 100 transmits N frequencies, N of the digital demodulator shown in FIG. 6 are used demodulate each of the frequencies. A signal generator 610 is used to generate digital signals of corresponding frequencies, see ¶ 0064; when the ADC 605 is performing one sampling, the signal generator 610 will send out signals to two mixers 620I [first multiplier] and 620Q once. The mixer 620I receives a cosine signal outputted by the signal generator 610, while the mixer 620Q receives a sine signal outputted by the signal generator 610, see ¶ 0065; the mixers can be implemented by multiplication, see ¶ 0068; Fig. 3); a first adder operatively coupled to the first multiplier, the first adder configured to accumulate the demodulated in-phase signal to output in-phase magnitude values (The mixer signals outputted by the mixers 620I and 620Q are then outputted to addition integrators 630I [first adder] and 630Q, see ¶ 0065; the addition integrators can be implemented by addition, see ¶ 0068; Fig. 3); a second multiplier operatively coupled to the ADC, the second multiplier configured to multiply the digital signal with quadrature coefficients, the quadrature coefficients generated to produce a demodulated quadrature signal at the demodulation signal frequency (when the transmitter 100 transmits N frequencies, N of the digital demodulator shown in FIG. 6 are used demodulate each of the frequencies. A signal generator 610 is used to generate digital signals of corresponding frequencies, see ¶ 0064; when the ADC 605 is performing one sampling, the signal generator 610 will send out signals to two mixers 620I [first multiplier] and 620Q once. The mixer 620I receives a cosine signal outputted by the signal generator 610, while the mixer 620Q receives a sine signal outputted by the signal generator 610, see ¶ 0065; the mixers can be implemented by multiplication, see ¶ 0068; Fig. 3); and a second adder operatively coupled to the second multiplier, the second adder configured to accumulate the demodulated quadrature signal to output quadrature magnitude values (The mixer signals outputted by the mixers 620I and 620Q are then outputted to addition integrators 630I [first adder] and 630Q, see ¶ 0065; the addition integrators can be implemented by addition, see ¶ 0068; Fig. 3).  
Chang does not expressly disclose digitizing the signal at a fixed sampling time.
Lee teaches digitizing the signal at a fixed sampling time (analog-to-digital converter (ADC) 24 which converts the analog signal to in-phase samples at a sampling rate fs and provides the in-phase samples I... ADC 36 converts the filtered signal to digital quadrature samples at a sampling rate fs and provides the quadrature output samples Q, see Col. 1, lines 41-43, 48-50. Examiner construes that the sampling time would be equivalent to 1/fs).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Huang with Lee to teach digitizing the signal at a fixed sampling time. The suggestion/motivation would have been in order to receive digital samples from the ADC (see Abstract). 
As to Claim 11, Chang and Lee depending from Claim 9, Chang teaches wherein the signal comprises sensory information from a sensor array of a touch sensitive display screen (a touch sensitive device may be able to detect the position of a transmitter transmitting the electrical signal and the status of at least one sensor on the transmitter, see ¶ 0054; The touch processing device 330 is able to know the approach or touch (approach/touch) of any external conductive object on the touch sensitive panel 320 by first providing a driving voltage to the first electrodes 321 and then measuring the signal variations of the second electrodes 322...the touch processing device 330 may also detect the electrical signal emitted by the transmitter 100 in order to detect the relative position of the transmitter 100 with respect to the touch sensitive panel 320, see ¶ 0056).  
8.	Claims 3, 4, 7, 8, 10, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0115816 to Chang in view of U.S. Patent 5,621,345 to Lee et al (“Lee”) in further view of Korean Patent Publication 2017-0076025 to Choi et al (“Choi”) (relied upon English Translation).
As to Claim 3, Chang and Lee depending from Claim 1, Chang and Lee do not expressly disclose a third multiplier operatively coupled in between the first multiplier and the in-phase coefficients, the third multiplier configured to multiply the in-phase coefficients with digital windowing function coefficients; and a fourth multiplier operatively coupled in between the second multiplier and the quadrature coefficients, the fourth multiplier configured to multiply the quadrature coefficients with the digital windowing function coefficients.  
Choi teaches a third multiplier operatively coupled in between the first multiplier and the in-phase coefficients (upmixing unit 940 further includes a first upmixing sine function multiplier 1020. The first upmixing sine function multiplier 1020 is connected to the complex baseband signal forming unit 910. The first upmix sine function multiplier 1020 [third multiplier] multiplies the complex baseband signal (i.e., the in-phase component signal (I signal)) provided from the complex baseband signal forming unit 910 by a sine function to form a second upmixing signal, see ¶ 0096), the third multiplier configured to multiply the in-phase coefficients with digital windowing function coefficients (upmixing unit 940 further includes a first upmixing sine function multiplier 1020, see ¶ 0096; equalization filtering unit 950 provides a complex baseband signal (i.e. the upmixing unit 940) provided from the upmixing unit 940 based on the phase information determined by the spatial filtering unit 930. The in-phase component signal (I signal)...is filtered, see ¶ 0101); and a fourth multiplier operatively coupled in between the second multiplier and the quadrature coefficients (upmixing unit 940 further includes a second upmixing cosine function multiplier 1030. The second upmixing cosine function multiplier 1030 is connected to the complex baseband signal forming unit 910. The second upmixing cosine function multiplier 1020 [fourth multiplier] multiplies the complex baseband signal (i.e., the quadrature phase component signal (Q signal)) provided from the complex baseband signal forming unit 910 by a cosine function to form a third upmixing signal, see ¶ 0097), the fourth multiplier configured to multiply the quadrature coefficients with the digital windowing function coefficients (upmixing unit 940 further includes a second upmixing cosine function multiplier 1030, see ¶ 0096; equalization filtering unit 950 [digital windowing function coefficients] provides a complex baseband signal (i.e. the upmixing unit 940) provided from the upmixing unit 940 based on the phase information determined by the spatial filtering unit 930. The quadrature phase component signal (Q signal)...is filtered, see ¶ 0101; equalization filtering unit 350 filters the Fourier transform signal provided from the signal converting unit 320 based on the phase information determined by the spatial filtering unit 340, see ¶ 0039).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chang and Lee with Choi to teach a third multiplier operatively coupled in between the first multiplier and the in-phase coefficients, the third multiplier configured to multiply the in-phase coefficients with digital windowing function coefficients; and a fourth multiplier operatively coupled in between the second multiplier and the quadrature coefficients, the fourth multiplier configured to multiply the quadrature coefficients with the digital windowing function coefficients.  The suggestion/motivation would have been in order to adaptively compensate for attenuation of a signal (see ¶ 0006).
As to Claim 4, Chang, Lee and Choi depending from Claim 3, Choi teaches wherein the digital windowing function coefficients comprise digital filter coefficients (equalization filtering unit 350 filters the Fourier transform signal provided from the signal converting unit 320 [A/D converter] based on the phase information determined by the spatial filtering unit 340, see ¶ 0039).  
As to Claim 7, Chang and Lee depending from Claim 1, Chang and Lee do not explicitly disclose wherein the in-phase coefficients are expressible as
sin((3x2π*n)/k) and wherein the quadrature coefficients are expressible as
cos((3x2π*n)/k) where cos() is the trigonometric cosine function, sin() is the trigonometric sine function, n is a coefficient index, and k is the number of digital in-phase coefficients.  Choi teaches wherein the in-phase coefficients are expressible as sin((3x2π*n)/k) and wherein the quadrature coefficients are expressible as cos((3x2π*n)/k) where cos() is the trigonometric cosine function, sin() is the trigonometric sine function, n is a coefficient index, and k is the number of digital in-phase coefficients (sine function is described having a coefficient index Δ multiplied by 2π*fs for an in-phase calculation and that one coefficient would be applied, see ¶ 0096; cosine function is described having a coefficient index Δ multiplied by 2π*fs for a quadrature calculation, see ¶ 0097).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chang and Lee with Choi to teach wherein the in-phase coefficients are expressible as
sin((3x2π*n)/k) and wherein the quadrature coefficients are expressible as
cos((3x2π*n)/k) where cos() is the trigonometric cosine function, sin() is the trigonometric sine function, n is a coefficient index, and k is the number of digital in-phase coefficients. The suggestion/motivation would have been in order to adaptively compensate for attenuation (see Abstract).
	As to Claim 8, Chang, Lee and Choi depending on Claim 7, Choi teaches wherein n and k are functions of the demodulation signal frequency (sine function is described having a coefficient index Δ multiplied by 2π*fs for an in-phase calculation and that one coefficient would be applied, see ¶ 0096; cosine function is described having a coefficient index Δ multiplied by 2π*fs for a quadrature calculation, see ¶ 0097; signal transforming unit 320 applies a window having a predetermined size to the complex baseband signal [demodulation frequency] provided from the complex baseband signal forming unit 310, and divides the complex baseband signal into a plurality of regions...  The phase information determination unit 330 determines the phase information based on the Fourier transform signal provided from the signal conversion unit 320... the phase information determination unit 330 determines a phase shift (DELTA phi) based on a Fourier transform signal corresponding to each of the regions (m x n), see ¶ 0029-0031).  
As to Claim 10, Chang and Lee depending from Claim 9, Chang and Lee do not expressly disclose multiplying the in-phase coefficients with digital windowing function coefficients; and multiplying the quadrature coefficients with the digital windowing function coefficients.  Choi teaches multiplying the in-phase coefficients with digital windowing function coefficients (the cosine function multiplier 411 multiplies the cosine function by the received focused signal to form an in-phase component signal, see ¶ 0026; low-pass filtering unit 421 is connected to the cosine function multiplier 411 to filter the in-phase component signal provided from the cosine function multiplier 411, see ¶ 0027; Fig. 4); and multiplying the quadrature coefficients with the digital windowing function coefficients (the sine function multiplier 412 multiplies the sine function by the received focused signal to form a quadrature phase component signal, see ¶ 0026; a second low-pass filter 422 is coupled to the sine function multiplier 412 to filter the quadrature component signal provided from the sine function multiplier 412, see ¶ 0027, see Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chang and Lee with Choi to teach multiplying the in-phase coefficients with digital windowing function coefficients; and multiplying the quadrature coefficients with the digital windowing function coefficients. The suggestion/motivation would have been in order to adaptively compensate for attenuation of a signal (see ¶ 0006).
As to Claim 12, Chang and Lee depending from Claim 9, Chang and Lee do not explicitly disclose wherein the in-phase coefficients are expressible as
sin((3x2π*n)/k) and wherein the quadrature coefficients are expressible as
cos((3x2π*n)/k) where cos() is the trigonometric cosine function, sin() is the trigonometric sine function, n is a coefficient index, and k is the number of digital in-phase coefficients.  Choi teaches wherein the in-phase coefficients are expressible as sin((3x2π*n)/k) and wherein the quadrature coefficients are expressible as cos((3x2π*n)/k) where cos() is the trigonometric cosine function, sin() is the trigonometric sine function, n is a coefficient index, and k is the number of digital in-phase coefficients (sine function is described having a coefficient index Δ multiplied by 2π*fs for an in-phase calculation and that one coefficient would be applied, see ¶ 0096; cosine function is described having a coefficient index Δ multiplied by 2π*fs for a quadrature calculation, see ¶ 0097).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chang and Lee with Choi to teach wherein the in-phase coefficients are expressible as
sin((3x2π*n)/k) and wherein the quadrature coefficients are expressible as
cos((3x2π*n)/k) where cos() is the trigonometric cosine function, sin() is the trigonometric sine function, n is a coefficient index, and k is the number of digital in-phase coefficients. The suggestion/motivation would have been in order to adaptively compensate for attenuation (see Abstract).
	As to Claim 13, Chang, Lee and Choi depending on Claim 12, Choi teaches wherein n and k are functions of the demodulation signal frequency (sine function is described having a coefficient index Δ multiplied by 2π*fs for an in-phase calculation and that one coefficient would be applied, see ¶ 0096; cosine function is described having a coefficient index Δ multiplied by 2π*fs for a quadrature calculation, see ¶ 0097; signal transforming unit 320 applies a window having a predetermined size to the complex baseband signal [demodulation frequency] provided from the complex baseband signal forming unit 310, and divides the complex baseband signal into a plurality of regions... The phase information determination unit 330 determines the phase information based on the Fourier transform signal provided from the signal conversion unit 320... the phase information determination unit 330 determines a phase shift (DELTA phi) based on a Fourier transform signal corresponding to each of the regions (m x n), see ¶ 0029-0031).
9.	Claims 14, 15, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2003/0012307 to Martin in view of U.S. Patent 5,621,345 to Lee et al (“Lee”).
As to Claim 14, Martin teaches a method implemented by a device, the method comprising: determining a demodulation signal frequency of a demodulator (an intermediate to base band demodulator 120 is coupled to the first 116 and second 118 low noise amplifiers for receiving the in phase and quadrature phase IF signal components [demodulation signal frequency], see ¶ 0031; a first delta sigma sampler 202 includes an input 202A coupled to the first low noise amplifier 116 (FIG. 1) for receiving the in phase IF signal component, and similarly a second delta sigma sampler 204 includes an input 204A coupled to the second low noise amplifier 118 (FIG. 1) for receiving the quadrature phase IF signal component, see ¶ 0033), a sampling time of a signal demodulated by the demodulator (clock signal source 314 supplies a clock signal [sampling time] that drives the operation of the latch 312 and determines the sampling frequency of the first delta sigma sampler 202. The latch 312 is preferably driven by the clock signal source 314 at a frequency that is substantially higher than the Nyquist rate of the IF signal, see ¶ 0054); generating the number of demodulation coefficients of in-phase coefficients (digital local oscillator source comprises a first shift register 902...the first shift register 902 stores a plurality of multi bit words in a plurality of internal registers. Each multi bit word in the first shift register 902 is a factor that is a quantized value that represents a local oscillator signal at a discrete phase, see ¶ 0065; Fig. 9; second output 902D of the first shift register 902 is coupled to a second internal register 902F for outputting each successive multi bit word that reaches the second internal register 902F...second output 902D serves as an in-phase digital local oscillator signal source, see ¶ 0068); generating the number of demodulation coefficients of quadrature coefficients (digital local oscillator source comprises a first shift register 902...the first shift register 902 stores a plurality of multi bit words in a plurality of internal registers. Each multi bit word in the first shift register 902 is a factor that is a quantized value that represents a local oscillator signal at a discrete phase, see ¶ 0065; Fig. 9; first output 902C of the first shift register 902 is coupled to a first internal register 902E for outputting each successive multi bit word that reaches the second internal register 902E...first output 902C serves as a quadrature phase digital local oscillator signal source, see ¶ 0068. Examiner construes the multi bit words as in-phase coefficients at the second output of the first register and quadrature coefficients at the first output of the first register); and storing the in-phase coefficients and the quadrature coefficients (the first shift register 902 stores a plurality of multi bit words [in-phase and quadrature coefficients] in a plurality of internal registers, see ¶ 0065).  
Martin does not expressly disclose determining a number of signal cycles in accordance with the demodulation signal frequency, the sampling time and the number of demodulation coefficients. 
However, Martin teaches an intermediate to base band demodulator 120 is coupled to the first 116 and second 118 low noise amplifiers for receiving the in phase and quadrature phase IF signal components [demodulation signal frequency] (see ¶ 0031). Digital local oscillator source comprises a first shift register 902...the first shift register 902 stores a plurality of multi bit words in a plurality of internal registers. Each multi bit word in the first shift register 902 is a factor that is a quantized value that represents a local oscillator signal at a discrete phase...the first shift register 902 is preferably clocked at the second sample rate by a clock signal [sampling time] that is applied to a clock signal input 902B of the first shift register (see ¶ 0065) and further, the number of internal registers...is between about 4 and 32 (see ¶ 0066) and further, first output 902C of the first shift register 902 is coupled to a first internal register 902E for outputting each successive multi bit word that reaches the first internal register 902E (see ¶ 0067) and further, a second output 902D of the first shift register 902 is coupled to a second internal register 902F for outputting each successive multi bit word that reaches the second internal register 902F. The second internal register 902F, is preferably separated from the first internal register 902E by a number of internal registers positions, that in view of the multi bit words stored in the internal registers, is equivalent to a phase separation of .pi./4 radians. Accordingly the second output 902D serves as an in-phase digital local oscillator signal source, and the first output 902C serves as a quadrature phase digital local oscillator signal source (see ¶ 0068). Therefore, the IF signal frequency divided into in-phase and quadrature phase signals, number of in-phase and quadrature-phase coefficients successively loaded into the register and the clock signal source has a direct correlation to the number of cycles, i.e. instances where each coefficient is loaded.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Martin to teach determining a number of signal cycles in accordance with the demodulation signal frequency, the sampling time, and the number of demodulation coefficients. The suggestion/motivation would have been in order for digital IF to base band mixers to multiply successive subsets of series of samples by first and second sets of factors (see ¶ 0069).
Martin does not expressly disclose determining a number of demodulation coefficients from an arbitrary set of numbers.
Lee teaches determining a number of demodulation coefficients from an arbitrary set of numbers (This loosened criterion would allow for multiple different relationships between fs and fIF so long as the multiple relationships are known ahead of time and therefore the multiple different sets of coefficients could be computed and stored [determining a number of demodulation coefficients from an arbitrary set of numbers]...the coefficients could be computed dynamically. If so, then the processor 80 would be used to compute the coefficients and the memory 82 used to store them, see Col. 4, lines 56-64).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Martin with Lee to teach determining a number of demodulation coefficients from an arbitrary set of numbers. The suggestion/motivation would have been in order to compute the coefficients dynamically based on the multiple different relationships between fs and fIF (see Col. 4, lines 56-64).
As to Claim 15, Martin and Lee depending from Claim 14, Martin and Lee do not expressly disclose wherein the demodulation signal frequency is determined in accordance with the number of signal cycles, the sampling time of the signal, and the number of demodulation coefficients.  However, Martin teaches an intermediate to base band demodulator 120 is coupled to the first 116 and second 118 low noise amplifiers for receiving the in phase and quadrature phase IF signal components [demodulation signal frequency] (see ¶ 0031). Digital local oscillator source comprises a first shift register 902...the first shift register 902 stores a plurality of multi bit words in a plurality of internal registers. Each multi bit word in the first shift register 902 is a factor that is a quantized value that represents a local oscillator signal at a discrete phase...the first shift register 902 is preferably clocked at the second sample rate by a clock signal [sampling time] that is applied to a clock signal input 902B of the first shift register (see ¶ 0065) and further, the number of internal registers...is between about 4 and 32 (see ¶ 0066) and further, first output 902C of the first shift register 902 is coupled to a first internal register 902E for outputting each successive multi bit word that reaches the first internal register 902E (see ¶ 0067) and further, a second output 902D of the first shift register 902 is coupled to a second internal register 902F for outputting each successive multi bit word that reaches the second internal register 902F. The second internal register 902F, is preferably separated from the first internal register 902E by a number of internal registers positions, that in view of the multi bit words stored in the internal registers, is equivalent to a phase separation of .pi./4 radians. Accordingly the second output 902D serves as an in-phase digital local oscillator signal source, and the first output 902C serves as a quadrature phase digital local oscillator signal source (see ¶ 0068). Therefore, the number of cycles, i.e. instances where each coefficient is loaded, number of in-phase and quadrature-phase coefficients successively loaded into the register and the clock signal source have a direct correlation to the IF signal frequency divided into in-phase and quadrature phase signals.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Martin and Lee to teach wherein the demodulation signal frequency is determined in accordance with the number of signal cycles, the sampling time of the signal, and the number of demodulation coefficients. The suggestion/motivation would have been in order for digital IF to base band mixers to multiply successive subsets of series of samples by first and second sets of factors (see ¶ 0069).
As to Claim 17, Martin and Lee depending from Claim 14, Martin and Lee do not expressly teach wherein the in-phase coefficients and the quadrature coefficients are generated in accordance with trigonometric functions, the number of input signal cycles, and the number of demodulation coefficients.  However, Martin teaches an intermediate to base band demodulator 120 is coupled to the first 116 and second 118 low noise amplifiers for receiving the in phase and quadrature phase IF signal components [demodulation signal frequency] (see ¶ 0031). Digital local oscillator source comprises a first shift register 902...the first shift register 902 stores a plurality of multi bit words in a plurality of internal registers. Each multi bit word in the first shift register 902 is a factor that is a quantized value that represents a local oscillator signal at a discrete phase...the first shift register 902 is preferably clocked at the second sample rate by a clock signal [sampling time] that is applied to a clock signal input 902B of the first shift register (see ¶ 0065) and further, the number of internal registers...is between about 4 and 32 (see ¶ 0066) and further, first output 902C of the first shift register 902 is coupled to a first internal register 902E for outputting each successive multi bit word that reaches the first internal register 902E (see ¶ 0067) and further, a second output 902D of the first shift register 902 is coupled to a second internal register 902F for outputting each successive multi bit word that reaches the second internal register 902F. The second internal register 902F, is preferably separated from the first internal register 902E by a number of internal registers positions, that in view of the multi bit words stored in the internal registers, is equivalent to a phase separation of .pi./4 radians. Accordingly the second output 902D serves as an in-phase digital local oscillator signal source, and the first output 902C serves as a quadrature phase digital local oscillator signal source (see ¶ 0068). Therefore, the number of cycles, i.e. instances where each coefficient is loaded and the number of in-phase and quadrature-phase coefficients are based on the in-phase and quadrature phase coefficients determined using cosine and sine functions at the digital local oscillator.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Martin and Lee to teach wherein the in-phase coefficients and the quadrature coefficients are generated in accordance with trigonometric functions, the number of input signal cycles, and the number of demodulation coefficients. The suggestion/motivation would have been in order for digital IF to base band mixers to multiply successive subsets of series of samples by first and second sets of factors (see ¶ 0069).
As to Claim 19, Martin and Lee depending from Claim 14, Martin teaches wherein the in-phase coefficients and the quadrature coefficients are generated for a plurality of different demodulation signal frequencies and a plurality of different numbers of demodulation coefficients (digital local oscillator source comprises a first shift register 902...the first shift register 902 stores a plurality of multi bit words in a plurality of internal registers. Each multi bit word in the first shift register 902 is a factor that is a quantized value that represents a local oscillator signal at a discrete phase, see ¶ 0065; Fig. 9; first output 902C of the first shift register 902 is coupled to a first internal register 902E for outputting each successive multi bit word that reaches the first internal register 902E, see ¶ 0067; second output 902D of the first shift register 902 is coupled to a second internal register 902F for outputting each successive multi bit word that reaches the second internal register 902F...second output 902D serves as an in-phase digital local oscillator signal source, see ¶ 0068).  
As to Claim 20, Martin and Lee depending from Claim 14, Martin does not expressly disclose wherein the number of demodulation coefficients and the number of cycles are changed to adjust the demodulation signal frequency.  However, Martin teaches an intermediate to base band demodulator 120 is coupled to the first 116 and second 118 low noise amplifiers for receiving the in phase and quadrature phase IF signal components [demodulation signal frequency] (see ¶ 0031). Digital local oscillator source comprises a first shift register 902...the first shift register 902 stores a plurality of multi bit words in a plurality of internal registers. Each multi bit word in the first shift register 902 is a factor that is a quantized value that represents a local oscillator signal at a discrete phase...the first shift register 902 is preferably clocked at the second sample rate by a clock signal [sampling time] that is applied to a clock signal input 902B of the first shift register (see ¶ 0065) and further, the number of internal registers...is between about 4 and 32 (see ¶ 0066) and further, first output 902C of the first shift register 902 is coupled to a first internal register 902E for outputting each successive multi bit word that reaches the first internal register 902E (see ¶ 0067) and further, a second output 902D of the first shift register 902 is coupled to a second internal register 902F for outputting each successive multi bit word that reaches the second internal register 902F. The second internal register 902F, is preferably separated from the first internal register 902E by a number of internal registers positions, that in view of the multi bit words stored in the internal registers, is equivalent to a phase separation of .pi./4 radians. Accordingly the second output 902D serves as an in-phase digital local oscillator signal source, and the first output 902C serves as a quadrature phase digital local oscillator signal source (see ¶ 0068). Therefore, the number of cycles, i.e. instances where each coefficient is loaded, number of in-phase and quadrature-phase coefficients directly related to the number of internal registers adjusts the IF signal frequency.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Martin and Lee to teach wherein the number of demodulation coefficients and the number of cycles are changed to adjust the demodulation signal frequency. The suggestion/motivation would have been in order for digital IF to base band mixers to multiply successive subsets of series of samples by first and second sets of factors (see ¶ 0069).
10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2003/0012307 to Martin in view of U.S. Patent 5,621,345 to Lee et al (“Lee”) in further view of WIPO Patent Publication 2020/050634 to Jun et al (“Jun”).
As to Claim 16, Martin and Lee depending from Claim 15, Martin and Lee do not explicitly disclose wherein the demodulation signal frequency is expressible as: Fd = Ns/(Tadc x Nc), where Fd is the demodulation signal frequency, Tadc is the sampling time of the signal, Nc is the number of demodulation coefficients, and Ns is the number of input signal cycles. Jun teaches wherein the demodulation signal frequency is expressible as: Fd = Ns/(Tadc x Nc), where Fd is the demodulation signal frequency, Tadc is the sampling time of the signal, Nc is the number of demodulation coefficients, and Ns is the number of input signal cycles (multiplying the ADC (Analog Digital Converter) output value and the sampling coefficient of the corresponding touch driving signal....a certain period of the present invention includes the first touch driving signal and it may be N times of a cycle in which the second touch driving signal is repeated once...if the period in which the first touch driving signal is applied 4 times and the second touch driving signal is applied 4 times in a phase opposite thereto is called a first cycle, see ¶ 0103. Equation (1) describes a mathematical relationship of the sampling period [ADC output] multiplied by coefficient [Nc] divided by # of samples [Ns cycles], therefore when solving this equation for frequency, the claimed equation can be achieved). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Martin and Lee with Jun to teach wherein the demodulation signal frequency is expressible as: Fd = Ns/(Tadc x Nc), where Fd is the demodulation signal frequency, Tadc is the sampling time of the signal, Nc is the number of demodulation coefficients, and Ns is the number of input signal cycles. The suggestion/motivation would have been in order to minimize the effect of noise on the frequency of the driving signal when noise exists in the frequency band of the driving signal in touch sensing (see ¶ 0007).
11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2003/0012307 to Martin in view of U.S. Patent 5,621,345 to Lee et al (“Lee”) in further view of Korean Patent Publication 2017-0076025 to Choi et al (“Choi”) (relied upon English Translation).
As to Claim 18, Martin and Lee depending from Claim 17, Martin and Lee do not explicitly disclose wherein an n-th in-phase coefficient is expressible as In=sin((2π*n*Ns)/Nc), and an n-th quadrature coefficient is expressible as Qn=cos((2π*n*Ns)/Nc), where In is the n-th in-phase coefficient, Qn is the n-th quadrature coefficient, cos() is the trigonometric cosine function, and sin() is the trigonometric sine function. Choi teaches wherein an n-th in-phase coefficient is expressible as In=sin((2π*n*Ns)/Nc), and an n-th quadrature coefficient is expressible as Qn=cos((2π*n*Ns)/Nc), where In is the n-th in-phase coefficient, Qn is the n-th quadrature coefficient, cos() is the trigonometric cosine function, and sin() is the trigonometric sine function (sine function is described having a coefficient index Δ multiplied by 2π*fs for an in-phase calculation and that one coefficient would be applied, see ¶ 0096; cosine function is described having a coefficient index Δ multiplied by 2π*fs for a quadrature calculation, see ¶ 0097; signal transforming unit 320 applies a window having a predetermined size to the complex baseband signal [demodulation frequency] provided from the complex baseband signal forming unit 310, and divides the complex baseband signal into a plurality of regions...The phase information determination unit 330 determines the phase information based on the Fourier transform signal provided from the signal conversion unit 320... the phase information determination unit 330 determines a phase shift (DELTA phi) based on a Fourier transform signal corresponding to each of the regions (m x n), see ¶ 0029-0031. Examiner construes that the inverse of fs would be equivalent to the number of cycles).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Martin and Lee with Choi to teach wherein an n-th in-phase coefficient is expressible as In=sin((2π*n*Ns)/Nc), and an n-th quadrature coefficient is expressible as Qn=cos((2π*n*Ns)/Nc), where In is the n-th in-phase coefficient, Qn is the n-th quadrature coefficient, cos() is the trigonometric cosine function, and sin() is the trigonometric sine function. The suggestion/motivation would have been in order to adaptively compensate for attenuation (see Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694                                                                                                                         

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694